Citation Nr: 0728267	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-24 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hives.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints, to include as due to cortisone 
treatment of hives.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiac condition, to include as due to cortisone treatment 
of hives.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cataracts, to include as due to cortisone treatment of hives.

5.  Entitlement to service connection for damage to 
ligaments, to include as due to cortisone treatment of hives.

6.  Entitlement to service connection for low blood sugar, to 
include as due to cortisone treatment of hives.

7.  Entitlement to service connection for osteoporosis, to 
include as due to cortisone treatment of hives.

8.  Entitlement to service connection for recurrent 
infections, to include as due to cortisone treatment of 
hives.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO declined 
to reopen the veteran's claims for service connection for 
hives, arthritis of multiple joints, a cardiac condition, and 
cataracts; on the basis that the veteran failed to submit new 
and material evidence sufficient to reopen the claims.  The 
RO also denied entitlement to service connection for: damage 
to ligaments, to include as due to cortisone treatment of 
hives; and low blood sugar, to include as due to cortisone 
treatment of hives.  The veteran perfected an appeal to the 
Board from that rating decision as to all of the denials.

In a July 2003 statement, the veteran raised claims of 
entitlement to service connection for hearing 
impairment/hearing loss and tinnitus.  This matter is 
referred to the RO for appropriate action.

In April 2004, the veteran testified at a hearing before the 
RO. 

The issues of entitlement to service connection for 
osteoporosis and for recurrent infections are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
hives; and the appellant did not perfect an appeal as to that 
decision.

2.  The evidence received since the March 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for hives.

3.  In a July 1997 decision, the Board denied the appellant's 
claim of entitlement to service connection for arthritis of 
multiple joints (bone disorder). 

4.  The evidence received since the July 1997 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for arthritis of multiple joints (bone disorder).  
claim.

5.  In a July 1997 decision, the Board denied the appellant's 
claim of entitlement to service connection for a cardiac 
condition. 

6.  The evidence received since the July 1997 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for a cardiac condition.  

7.  In a July 1997 decision, the Board denied the appellant's 
claim of entitlement to service connection for cataracts. 

8.  The evidence received since the July 1997 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for cataracts.  

9.  The current medical evidence does not show the presence 
of damage to ligaments or any residuals thereof.

10.  The current medical evidence does not show the presence 
of a disorder manifested by low blood sugar.


CONCLUSIONS OF LAW

1. The March 1994 rating decision that denied the claim of 
entitlement to service connection for hives, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  The evidence received since the March 1994 rating 
decision is not new and material; and the requirements to 
reopen the appellant's claim of entitlement to service 
connection for hives, have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).
 
3.  The July 1997 Board decision that denied service 
connection for arthritis of multiple joints (bone disorder) 
is final. 38 U.S.C.A. § 7104 (West 2002). 

4.  The evidence received since the July 1997 Board decision 
is not new and material; and the requirements to reopen the 
appellant's claim of entitlement to service connection for 
arthritis of multiple joints, have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

5.  The July 1997 Board decision that denied service 
connection for a cardiac condition is final. 38 U.S.C.A. § 
7104 (West 2002). 

6.  The evidence received since the July 1997 Board decision 
is not new and material; and the requirements to reopen the 
appellant's claim of entitlement to service connection for a 
cardiac condition, have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

7.  The July 1997 Board decision that denied service 
connection for cataracts is final. 38 U.S.C.A. § 7104 (West 
2002). 

8.  The evidence received since the July 1997 Board decision 
is not new and material; and the requirements to reopen the 
appellant's claim of entitlement to service connection for 
cataracts, have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

9.  The criteria for establishing entitlement to service 
connection for damage to ligaments, are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303 (2006).
 
10.  The criteria for establishing entitlement to service 
connection for a disorder manifested by low blood sugar, are 
not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in June 
2001 and February 2003.  Also, in a December 2000 letter, 
after enactment of VCAA but apparently not provided to 
specifically address the new law, the RO notified the veteran 
of requirements to reopen finally decided claims based on 
submitting new and material evidence.  In the letters 
generally, the RO informed the appellant of the types of 
evidence needed in order to substantiate his claims of 
entitlement to service connection.  

Further, by way of those letters, and other documents, the RO 
has essentially advised the appellant of (1) the basis for 
the previous denial of the claims for service connection for 
the claimed hives, degenerative joint disease, cardiac 
condition, and cataracts; and (2) evidence necessary to prove 
the claims for service connection for damage to ligaments, 
and for low blood sugar.  VA has also informed the appellant 
of the types of evidence necessary to establish such claims, 
including what would constitute both "new" and "material" 
evidence to reopen the previously denied claim, the division 
of responsibility between the appellant and VA for obtaining 
the required evidence; and VA requested that the appellant 
provide any information or evidence in her possession that 
pertained to such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements and 
testimony.  The claims were subsequently readjudicated and 
the appellant was provided a statement of the case in June 
2004.  Under these circumstances, the Board determines that 
the notification requirements of the VCAA have been 
satisfied.  Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
veteran's service medical records, and post-service VA and 
private medical records, the transcript of a RO hearing in 
April 2004, and other pertinent documents discussed below.  

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Also, the actions 
taken by VA have essentially cured or mooted any defect in 
the VCAA notice.  The purpose behind the notice requirement 
has been satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claims. 

II. Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen a claim of entitlement to 
service connection for hives, arthritis of multiple joints, a 
cardiac condition, and for cataracts.  With respect to the 
central issue here of whether new and material evidence has 
been submitted to reopen a claim, the following applies.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

Decisions of the Board are also final, and except as provided 
in 38 U.S.C.A. § 5108, when a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7104. 
 
Prior to this appeal, in a March 1994 rating decision, the RO 
denied a claim of entitlement to service connection for 
hives, essentially on the basis that there was no evidence of 
continuous treatment for hives since service.  The veteran 
filed a notice of disagreement with that decision in October 
1994 during an RO hearing.  Later that month, a hearing 
officer decision continued the denial on the basis that the 
service medical records failed to indicate any treatment for 
hives, and the earliest post-service indication of hives was 
shown in April 1969.  The RO issued a  statement of the case 
in November 1994.  

Subsequently, the appellant did not perfect his appeal by 
filing a timely substantive appeal.  As the veteran did not 
file a timely substantive appeal as to the March 1994 rating 
decision, it is are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

In a July 1997 decision, the Board denied claims of 
entitlement to service connection for residuals of cortisone 
treatment for hives, to include heart (later characterized as 
cardiac condition), bone (later characterized as degenerative 
joint disease of multiple joints), and cataracts.  That 
decision is final.  38 U.S.C.A. § 7104.
 
In February 2001, the RO received the appellant's application 
to reopen his claim for service connection for all of the 
claimed disorders.  The current appeal arises from an April 
2002 rating decision in which the RO declined to reopen the 
claim for service connection for hives, arthritis of multiple 
joints, a cardiac condition, and cataracts.  As there are 
prior final decisions on these matters, before reaching the 
underlying claim for entitlement to service connection for 
these claimed disorders, the Board must first determine that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).
 
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In August 2001, the VA published changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  However, such changes were only 
effective for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620, 45630-32 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).

As defined by the regulation in effect when the appellant 
filed his February 2001 application to reopen his claims, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted which is sufficient to reopen a claim, as 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In addition, VA is required to first review the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis for its newness and 
materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final disallowance was the March 1994 
rating decision with respect to the hives claim, and the July 
1997 Board decision, with respect to the other three claimed 
disorders.

Hives

The veteran's claim for service connection for hives was 
previously considered and denied by the RO in a March 1994 
rating decision.  In that decision, RO denied the claim 
essentially on the basis that there was no evidence of 
continuous treatment for hives since service.  After the 
veteran filed a notice of disagreement with that decision, in 
October 1994 a hearing officer decision continued the denial 
on the basis that the service medical records failed to 
indicate any treatment for hives, and the earliest post-
service indication of hives was shown in April 1969.  

The evidence available at the time of the March 1994 rating 
decision showed that during service, there were no service 
medical records showing any problems with hives.  At the time 
of his January 1964 separation examination, the veteran 
reported that he had not had any hives.  On examination at 
that time, the evaluation for skin was normal.  After 
service, an April 1969 VA treatment record was the first 
record showing evidence of hives.  That record contains a 
diagnosis of chronic urticarial, etiology unknown; and a 
report by the veteran that he had been complaining of chronic 
urticarial since the age of 10.

The additional evidence presented or secured since the March 
1994 rating decision includes additional service medical 
records, and VA and private medical records; additional 
statements by the veteran; and the transcript of a hearing 
with the RO.  The additional evidence since March 1994 shows 
only that the veteran was treated for hives after the initial 
treatment in April 1969.  None of the additional records 
contains evidence of treatment for hives during service or 
until April 1969; or evidence that in any way links to 
service any diagnosis referable to hives.  

Therefore, the Board finds that the additional evidence 
submitted since the March 1994 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Nor does it contribute to a more complete picture of the 
circumstances surrounding the origin of the disease.  Hodge 
v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Arthritis of Multiple Joints, Cardiac Condition, and 
Cataracts

In a July 1997 decision, the Board previously denied the 
veteran's claims for service connection for residuals of 
cortisone treatment of hives, to include residuals of (1) the 
heart (later characterized as cardiac condition), (2) bone 
(later characterized as degenerative joint disease of 
multiple joints), or (3) cataracts.  In that decision, Board 
denied these claims essentially on the basis that there was 
no medical evidence showing any hives or cortisone treatment 
in service; and no competent medical evidence linking any 
current heart, bone, or cataracts disorder to service.  

The evidence available at the time of the July 1997 Board 
decision showed that during service, there were no service 
medical records showing evidence of a heart/cardiac 
condition, or cataracts.  The veteran was seen in August 1963 
for dull aching left upper quadrant pain.  The treatment 
provider associated this pain with a diagnosis of abdominal 
pain that was associated with complaints of "gas" in the 
mid-epigastrium.  There was no reference to any cardiac 
symptomatology or etiology of symptoms.  None of the service 
medical records showed evidence of eye pathology referable to 
cataracts.  

Service medical records available at the time of the July 
1997 decision include a May 1963 report indicating treatment 
for right hand pain after the veteran fell on it.  

Another May 1963 report shows that the veteran reported 
complaints of lower left quadrant pain.  An August 1963 
clinical record shows the veteran complained of abdominal 
pain and stated that he had no prior history of similar 
episodes. Examination showed systems to be normal.  The 
report contains diagnoses of abdominal pain, unknown etiology 
and penicillin allergy.  An October 1963 upper 
gastrointestinal series report shows that the veteran's 
esophagus, stomach, duodenum, and small bowel were found to 
be normal.

At the January 1964 separation examination, X-rays of the 
chest revealed "very slight scoliosis of the upper thoracic 
spine."  The separation medical examination report shows 
that the veteran reported he had not had any eye trouble; 
pain or pressure in the chest; arthritis; bone, joint or 
other deformity; painful or trick shoulder or elbow; trick or 
locked knee; or foot trouble.  He indicated that he had worn 
glasses, and had had reaction to serum, drug, or medication.  
He clarified that he had a physical allergy due to 
penicillin.  On examination, the evaluation was normal for 
eyes, heart, and referable orthopedic parts including spine 
and other musculoskeletal system.

A 1969 VA hospital summary report noted a history of 
"chronic urticaria," which on examination was not found.  A 
VA outpatient record in 1975 shows that the veteran was 
treated for welts and irregular patches on his body.  That 
record noted a history of a milk allergy; and contains a 
diagnosis of giant hives.  An allergy worksheet dated in 
December 1970, indicates that the veteran had an allergy to 
milk. 

The record contains several private examination reports in 
1976 indicating that in 1975 the veteran was involved in an 
automobile accident, which caused neck pain, headaches, back 
pain, and swelling of the right wrist.  The veteran was 
treated with traction.  According to the reports, X-rays 
showed hyper-mobility of the fourth cervical vertebra and 
dorsal displacement of the distal ulna.

A 1980 Notice of Favorable Decision from the Social Security 
Administration indicates that the veteran qualified as 
"disabled" under their regulations and, thus, was entitled 
to monthly compensation benefits.  

Private treatment records from East Pasco Medical Center 
dated in 1992 and 1993, show that the veteran had a history 
of heart problems since 1986 when he suffered a myocardial 
infarction; and another one in 1993.  These records also show 
musculoskeletal problems involving the right wrist, back, and 
neck.  In a May 1993 evaluation report, Dr. Dewers states 
that the veteran's neck, wrist, and back problems were due to 
a motor vehicle accident. A March 1993 hospital report shows 
the veteran underwent a right and left heart catheterization.  
The records indicate diagnoses of mitral regurgitation and 
prolapse, and coronary artery disease. A January 1993 pre-
authorization form from Century Medical Health Plan indicates 
that the veteran had a diagnosis of cataracts.  

In an October 1993 letter, James P. Gills, M.D., stated that 
there was much medical literature showing that cataracts are 
started and development is accelerated by steroids; and that 
it was entirely reasonable to think that the veteran's 
cataracts were caused by steroids, because he was on them for 
a long time.

Also of record at the time of the July 1997 Board decision, 
is the transcript of an October 1994 personal hearing at the 
RO.  During that hearing, the veteran testified that he had 
an allergy to milk in service, which resulted in stomach 
pains, headaches, urinary discharge, and skin break out.  He 
testified that the inservice physicians did not diagnose his 
condition as an allergy to milk, and instead was given 
laxatives and some sort of "shots" for pain.  The veteran 
testified that he has not had hives since his separation from 
service, except for one time when he mistakenly drank some 
milk.

The additional evidence presented or secured since the July 
1997 Board decision includes additional copies of service 
medical records; VA and private medical records; a newspaper 
article on the affects of steroids; additional statements by 
the veteran; and a transcript of a hearing at the RO.  

Some of the additional evidence submitted since July 1997 is 
duplicative of previously available evidence.  Also, there 
are several additional medical records showing that the 
veteran had a milk allergy.  A private medical record of X-
ray examination in June 1980 shows that examination of the 
right wrist was negative, and that there was congenital 
fusion of C-2 and C-3, otherwise examination of the cervical 
spine was negative.  The claims file contains a record of 
prescriptions for the veteran from January 2000 to November 
2001, which shows a list of medications taken and shows that 
the veteran had an allergy to salicylates and sulfa drugs.  
VA treatment records dated from 2000 to 2002 show treatment 
for various conditions.

A June 2003 statement contains an opinion by a physician that 
the veteran had a long-standing history of cortisone intake, 
which the physician believed could explain the veteran's 
severe osteoporosis and cataract.  

VA medical records dated in 2005 and 2006 lists the veteran's 
"medication profile" during that time, and notes that the 
veteran has allergies to aspirin, macrodantin, 
nitrofurantoin, non-steroidal anti-inflammatory analgesics, 
sulfa, and milk.

As was the case at the time of the July 1997 Board decision, 
however, the evidence submitted since then does not include 
medical evidence showing that the veteran had any hives or 
cortisone treatment in service.  Nor does it include 
competent medical evidence linking in any way, any current 
heart, bone/arthritis, or cataracts to service; or evidence 
within one year of service of any arthritis, or 
cardiovascular disease or other cardiac disorder subject to 
regulatory presumptions.  38 C.F.R. §§ 3.307, 3.309.   

In sum, the additional evidence submitted since the July 1997 
Board decision does not contain any evidence showing 
treatment during service for the claimed arthritis of 
multiple joints, cardiac condition or cataracts.  None of the 
additional records contains evidence of treatment for hives 
during service or until April 1969; evidence of cortisone 
treatment in service; or evidence that in any way associates 
any current arthritis, cardiac condition, or cataracts, to 
service.  

The veteran has consistently claimed (before and since the 
July 1997 Board decision) that these claimed disorders 
resulted from cortisone treatment erroneously given during 
service for symptoms later diagnosed as a milk allergy.  
However, none of the additional records submitted since that 
Board decision bears directly and substantially upon the 
specific matter under consideration regarding that claimed 
etiology.  There is no additional evidence since the Board 
decision which is not redundant, and which addresses the 
matter of whether the veteran was treated for hives in 
service, and specifically whether he was treated with 
cortisone in service.  The evidence submitted since July 1997 
is either cumulative or redundant, or is not so significant 
that it must be considered in order to fairly decide the 
merits of these claims.  38 C.F.R. § 3.156(a) (2000).

In sum, the Board finds that the additional evidence 
submitted since the July 1997 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Nor does it contribute to a more complete picture of the 
circumstances surrounding the origin of the disease.  Hodge 
v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).


Conclusion

Thus, the evidence received since the March 1994 rating 
decision-with respect to hives-and since the July 1997 
Board decision-with respect to the claimed arthritis of 
multiple joints, cardiac condition, and cataracts-is not 
both new and material.  38 C.F.R. § 3.156.  Thus, because the 
evidence submitted since the respective decisions is not new 
and material, the claims for service connection for hives, 
arthritis of multiple joints, cardiac condition, and 
cataracts, are not reopened, and the current appeals must be 
denied on that basis. 

III.  Service Connection for Damage to Ligaments, and for Low 
Blood Sugar

The veteran claims entitlement to service connection for 
damage to ligaments, to include as due to cortisone treatment 
of hives; and for low blood sugar, to include as due to 
cortisone treatment of hives.  Service connection may be 
granted for disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a) 
(2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A careful review of the entirety of the claims file and 
medical records therein reveals that there are no medical 
treatment records addressing any condition associated with 
damage to ligaments or a low blood sugar condition.  There is 
no competent evidence of any complaints, findings or 
diagnosis referable to damage to ligaments, or to a disorder 
manifested by low blood sugar, such as hypoglycemia.

In summary, review of the claims file shows no competent 
medical evidence of any current disorder referable either to 
damage to ligaments or to a low blood sugar condition.  In 
sum, there is no competent evidence of any such current 
disabilities.  Therefore, based on the foregoing, service 
connection for damage to ligaments or for low blood sugar 
condition, is not warranted.
 
The preponderance of the evidence is against the claim for 
service connection for damage to ligaments or for low blood 
sugar.  Therefore, the benefit-of-the-doubt rule does not 
apply, and these claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has the claimed disorders 
and that they are related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 

ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for hives, the appeal is denied.

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for arthritis of multiple joints, the appeal is 
denied.

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for a cardiac condition, the appeal is denied.

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for cataracts, the appeal is denied.

Entitlement to service connection for damage to ligaments is 
denied.

Entitlement to service connection for low blood sugar is 
denied.


REMAND

Under VA regulations, the agency of original jurisdiction 
will inform a claimant of appellant rights in each 
notification of a determination of entitlement or non-
entitlement to VA benefits.  38 C.F.R. § 19.25.  All 
questions of law and fact necessary to a decision by VA are 
subject to review on appeal to the Secretary of VA, in 
decisions made by the Board.  38 C.F.R. § 20.101.  An appeal 
to the Board consists of a timely filed notice of 
disagreement to a decision of the agency of original 
jurisdiction (RO) and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Only after this procedure will an appeal to the 
Board be perfected.

In a June 2004 statement of the case, the RO announced a 
decision to deny service connection for osteoporosis and for 
recurrent infections, to include as due to claimed cortisone 
treatment for hives.  At no time prior to that statement of 
the case did the RO notify the veteran in writing of its 
decision on these claims; or of his appellant rights with 
respect to them.   

The law requires that a veteran and his representative will 
be notified in writing of decisions affecting the payment of 
benefits or granting relief.  All notifications will advise 
the veteran of the reason for the decision, the effective 
date of the decision, the right to a hearing, and the right 
to initiate an appeal by filing a Notice of Disagreement.  
Further, any notice that VA has denied a benefit sought will 
include a summary of the evidence considered.  38 C.F.R. § 
3.103(f) (2005).

In sum, at no time prior to the Statement of the Case did the 
RO notify the veteran in writing of its decision on his claim 
for entitlement to service connection for osteoporosis and 
for recurrent infections.  Nor has the veteran perfected an 
appeal as to these claims.  Therefore, the Board does not yet 
have jurisdiction to review either claim.  These issues must 
be remanded to the RO to cure the procedural defects, 
including to provide notice of appellant rights including the 
right to initiate an appeal by filing a Notice of 
Disagreement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant 
written notice that addresses the reasons 
and bases for the denial of the claims of 
entitlement to service connection for (1) 
osteoporosis and (2) recurrent infections.  
Such notice should include required 
information on the appellant's right to 
file an appeal within one year from the 
date of mailing of the notice of the 
adverse determination.  The RO should 
return the matters to the Board only if 
the appellant initiates and completes an 
appeal in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 2002).

2.  The RO should not return the case to 
the Board if no appeal is initiated and 
perfected as to the claims of entitlement 
to service connection for (1) osteoporosis 
and (2) recurrent infections.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


